Exhibit 10.1

 

AMENDMENT NO. 9 AND WAIVER TO

CREDIT AGREEMENT

 

AMENDMENT NO. 9 AND WAIVER, dated as of November 9, 2007 (the “Amendment and
Waiver”) to the Credit Agreement, dated as of June 30, 2004, by and among P&F
INDUSTRIES, INC., a Delaware corporation (“P&F”), FLORIDA PNEUMATIC
MANUFACTURING CORPORATION, a Florida corporation (“Florida Pneumatic”), EMBASSY
INDUSTRIES, INC., a New York corporation (“Embassy”), GREEN MANUFACTURING, INC.,
a Delaware corporation (“Green”), COUNTRYWIDE HARDWARE, INC., a Delaware
corporation (“Countrywide”), NATIONWIDE INDUSTRIES, INC., a Florida corporation
(“Nationwide”), WOODMARK INTERNATIONAL, L.P., a Delaware limited partnership
(“Woodmark”), PACIFIC STAIR PRODUCTS, INC., a Delaware corporation (“Pacific”),
WILP HOLDINGS, INC., a Delaware corporation (“WILP”), CONTINENTAL TOOL GROUP,
INC., a Delaware corporation (“Continental”) and HY-TECH MACHINE, INC., a
Delaware corporation (“Hy-Tech”; and collectively with P&F, Florida Pneumatic,
Embassy, Green, Countrywide, Nationwide, Woodmark, Pacific, WILP and
Continental, the “Co-Borrowers”), CITIBANK, N.A. and HSBC BANK USA, NATIONAL
ASSOCIATION (formerly known as HSBC Bank USA) (collectively, the “Lenders”) and
CITIBANK, N.A., as Administrative Agent for the Lenders (as same has been and
may be further amended, restated, supplemented or otherwise modified, from time
to time, the “Credit Agreement”).

 

RECITALS

 

The Co-Borrowers, the Lenders and the Administrative Agent have agreed, subject
to the terms and conditions of this Amendment and Waiver, to waive certain
provisions of the Credit Agreement as herein set forth.

 

Accordingly, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:

 


1.             AMENDMENT. THE TABLE IN SECTION 7.13(C) OF THE CREDIT AGREEMENT,
CONSOLIDATED SENIOR DEBT TO CONSOLIDATED EBITDA, IS HEREBY AMENDED AND RESTATED
IN ITS ENTIRETY TO PROVIDE AS FOLLOWS:

 

Period

 

Amount

 

 

 

 

 

December 31, 2007 through March 30, 2008

 

4.25:1.00

 

March 31, 2008 through December 30, 2008

 

3.50:1.00

 

December 31, 2008 through December 30, 2009

 

2.75:1.00

 

December 31, 2009 to December 30, 2010

 

2.50:1.00

 

December 31, 2010 and thereafter

 

2.00:1.00

 

 


2.             WAIVER.

 


COMPLIANCE WITH SECTION 7.13(C) OF THE AGREEMENT, CONSOLIDATED SENIOR DEBT TO
CONSOLIDATED EBITDA RATIO, IS HEREBY WAIVED FOR THE PERIOD COMMENCING ON
SEPTEMBER 30, 2007 THROUGH AND INCLUDING DECEMBER 30, 2007.

 

3.             Conditions of Effectiveness

 

This Amendment and Waiver shall become effective as of the date hereof, upon
receipt by the Bank of this Amendment and Waiver, duly executed by the
Co-Borrowers.

 

--------------------------------------------------------------------------------


 

3.             Miscellaneous.

 

(a)           Capitalized terms used herein and not otherwise defined herein
shall have the same meanings as defined in the Credit Agreement.

 

(b)           Except as expressly waived hereby, the Credit Agreement shall
remain in full force and effect in accordance with the terms thereof. The Credit
Agreement is ratified and confirmed in all respects by the Co-Borrowers. The
amendment and waiver herein contained are limited specifically to the matters
set forth above and do not constitute directly or by implication an amendment or
waiver of any other provision of the Credit Agreement or any Default or Event of
Default which may occur or may have occurred under the Credit Agreement.

 

(c)           Each Co-Borrower hereby represents and warrants that (i) the
representations and warranties by the Co-Borrowers pursuant to the Credit
Agreement and each other Loan Document are true and correct on the date hereof,
and (ii) no Default or Event of Default exists.

 

(d)           This Amendment and Waiver may be executed in one or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one agreement.

 

(e)           This Amendment and Waiver shall constitute a Loan Document.

 

[next page is signature page]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Co-Borrowers, the Lenders and the Administrative Agent
have caused this Amendment and Waiver to be duly executed by their duly
authorized officers as of the day and year first above written.

 

 

P&F INDUSTRIES, INC.

 

FLORIDA PNEUMATIC MANUFACTURING
CORPORATION

 

EMBASSY INDUSTRIES, INC.

 

GREEN MANUFACTURING, INC.

 

COUNTRYWIDE HARDWARE, INC.

 

NATIONWIDE INDUSTRIES, INC.

 

WOODMARK INTERNATIONAL, L.P.

 

By:

Countrywide Hardware, Inc., its General

 

 

Partner

 

PACIFIC STAIR PRODUCTS, INC.

 

WILP HOLDINGS, INC.

 

CONTINENTAL TOOL GROUP, INC.

 

HY-TECH MACHINE, INC.

 

 

 

 

By:

/s/ Joseph A. Molino, Jr.

 

 

 

Joseph A. Molino, Jr., the President of Green
Manufacturing, Inc. and the Vice President of
each of the other corporations named above

 

 

 

 

CITIBANK, N.A., as a Lender and as

 

Administrative Agent

 

 

 

 

By:

 

/s/ Stephen Kelly

 

 

 

 

Stephen Kelly, Vice President

 

 

 

 

 

HSBC BANK USA, NATIONAL

 

ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

 

/s/ Raymond Fincken

 

 

 

 

Raymond Fincken, Vice President

 

 

3

--------------------------------------------------------------------------------